Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-13, 18, and 25 are pending as of the response and amendments filed on 9/8/22. Claims 14-17, 19-24, and 26-31 have been canceled. Claims 13, 18, and 25 are withdrawn from examination due to the restriction requirement.
The 102(b) rejection over claims 1-2 as being anticipated by Vitas-M Chem. library is withdrawn in view of the amendments. 
The 102(b) rejection over claims 1-2 as being anticipated by Aurora Fine Chem. Library, publ. 6/26/2008, is withdrawn in view of the amendments. 
The 102(b) rejection over claims 1-2 as being anticipated by Aurora Fine Chem. Library, publ. 2/25/2009, is withdrawn in view of the amendments. 
The 102(a) rejection of claims 1-2 and 9 over Takayama, JP 2012-107001 is withdrawn in view of the amendments.
The 103 rejection of claim 10 over Takayama, JP 2012-107001 is withdrawn in view of the amendments.
Claims 1-12 were previously rejected for nonstatutory double patenting over the claims of USP 9447039. In response, Applicants have requested this rejection be held in abeyance until allowable subject matter is identified. This rejection still applies over the amended claims, and will be reiterated. 
In view of the amended claims, search and examination was extended to additional species of formula (I), in accordance with MPEP 803.02, with the understanding that examination was not extended to the full scope of species of formula (I). The additionally examined species are shown below:

    PNG
    media_image1.png
    122
    323
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. 
Claims 1-12 were examined and are rejected. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chemical library supplier Vitas-M, publ. by CAS on 11/30/2006 (abstract). 
The claims are drawn to a compound of formula (I). 
Vitas-M discloses the following compound: 

    PNG
    media_image1.png
    122
    323
    media_image1.png
    Greyscale
RN 914352-22-0. The compound is included within formula (I) defined accordingly: R1 is H; R2=H; R3=methoxy; R4=H, R5=H, and R6=cyclohexyl. The claims are thus anticipated by Vitas-M.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Takayama et. al., JP 2012-107001, publ. 6/7/2012 (cited in an IDS, of previous record). An English language translation, previously provided, will be referred to.
The claim is drawn to a compound of formula (I). 
Takayama discloses the following compounds: 
p. 133 of 292, Table 1-62, compound 248:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(having R1, R2, R4, and R5=H; R3=methyl; and R6=phenyl substituted with fluoro and methyl); 
p. 134 of 292, Table 1-63: compounds 253-254: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
( having R1, R2, R4, and R5=H; R3=methyl; and R6=phenyl substituted with halo); 

p. 135 of 292, Table 1-64, compound 255:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (R1, R2, R4, and R5=H; R3=methyl; and R6=phenyl substituted with trifluoromethyl); 

p. 156 of 292, Table 1-85, compound 343: 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(R1, R2, R4, and R5=H; R3=methoxy; and R6=phenyl substituted with cyano). Takayama thus anticipates the claim. 

Claim Rejections-35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takayama et. al., JP 2012-107001, publ. 6/7/2012, as applied to claim 1 as discussed previously.
The claims are drawn to a pharmaceutical composition comprising a compound of formula (I), and at least one additional pharmaceutical agent. 
Takayama discloses the compounds of formula (I) as discussed previously. Additionally, Takayama teaches the compounds to have activity as therapeutic agents for treating diseases induced by the production, secretion, or deposition of amyloid β protein (abstract on p. 5 of 292; para [0001]). Takayama teaches pharmaceutical compositions comprising a compound as described previously, in combination with an excipient, binder, or wetting agent, etc. (para [0221], [0224]). Takayama also teaches combining a compound as previously described with other medicines, such as donepezil, tacrine, galantamine, rivastigmine, zaapezil, memantine, and vinpocetine (para [0223]). Therefore, it would have been prima facie obvious to have arrived at a pharmaceutical composition comprising a compound selected from compound 248, 253-254, 255, or 343, and an excipient, as well as an additional medicine, in view of the teachings of Takayama, and have had a reasonable expectation of success. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 20-32 of U.S. Patent No. 9447039 B2. The instant claims are drawn to a compound of formula (I); a pharmaceutical composition comprising a compound of formula (I); a composition comprising a compound of formula (I) in combination with an antituberculosis agent (claim 11), wherein the antituberculosis agent is isoniazid, rifampicin, pyrazinamide, ethambutol, streptomycin, kanamycin, amikacin, etc. (claim 12): . 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. The claims of US ‘039 are drawn to compounds of formula (I): 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. The instantly claimed compounds of formula (I) overlap structurally with those compounds claimed in US ‘039, as both sets of compounds share the same indole-carboxamide core; furthermore, for both sets of compounds the variables R1-R5 overlap: R1=H; R2 is H, methyl, CF3, halo, cyano; R3 is H; R4 is H, methyl, cyano, halo, CF3, or (phenyl)NH-; and R5 is H or chloro. Additionally, R6 for both sets of compounds overlap, e.g., R6 is (C5-C7)cycloalkyl or -CH2-(cyclohexyl), wherein the C5-C7 cycloalkyl can be optionally substituted with 1-2 groups selected from halo, methyl, isopropyl, fluoro substituted methyl, and ethynyl. Claim 8 of US ‘039 is drawn to a pharmaceutical composition comprising a compound of formula (I), claim 9 is drawn to a composition further comprising at least an additional antituberculosis agent, and claim 10 of US ‘039 is drawn to the additional antituberculosis agent selected from isoniazid, rifampicin, pyrazinamide, ethambutol, streptomycin, kanamycin, amikacin, among others. The instant claims and claims of US ‘039 are as such not patentably distinct because they are drawn to compounds that overlap considerably in scope, as well as pharmaceutical compositions. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1-12 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627